claimNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 26-39 and 41-50 have been considered but are moot because the new ground of rejection Chang et al. (US 2012/0146679 A1).

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a lateral offset between the first and second ends of individual ones the first beams with a lateral offset between the first end and a second end of individual ones of the second beam”  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 26-39 and 41- 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

It is unclear in claim 26 how the “reducing a lateral offset between the first and second ends”.    It is unclear how you can reduce an offset  between ends. The applicant refers “FIG. 1, the second plurality of beams 135 may be offset from normal with respect to the face of the intermediate substrate 120 by an angle θ2. in Paragraph [0022] 
Further clarification is needed.
Claims 27-33 are rejected due to their dependence on claim 26. 

It is unclear in claim 34 how the “the second angle reducing a lateral offset between the first and second ends”.    It is unclear how you can reduce an offset  between ends. The applicant refers “FIG. 1, the second plurality of beams 135 may be offset from normal with respect to the face of the intermediate substrate 120 by an angle θ2. in Paragraph [0022] 
Further clarification is needed.
Claims 36-38 are rejected due to their dependence on claim 34.

It is unclear in claim 39 how the “the second angle reducing a lateral offset associated with individual ones of the first beams”.    It is unclear how you can reduce an offset  between ends. The applicant refers “FIG. 1, the second plurality of beams 135 may be offset from normal with respect to the face of the intermediate substrate 120 by an angle θ2. in Paragraph [0022] 
Further clarification is needed.
Claims 41-42 are rejected due to their dependence on claim 39.

It is unclear in claim 43 how the “a position laterally offset from the second end of individual ones of the first beams by an amount less than that of the first end of individual ones of the second beams”.    It is unclear how you can have offset amount less than between ends. The applicant refers “FIG. 1, the second plurality of beams 135 may be offset from normal with respect to the face of the intermediate substrate 120 by an angle θ2. in Paragraph [0022] 
Further clarification is needed.
Claims 44-45 and 47-50 are rejected due to their dependence on claim 43.

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4  Claims 26-28, 34, 36-39, 42, 43 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan  et al. (US 2008/0074132 A1) in view of Chang et al.al. (US 2012/0146679 A1).


    PNG
    media_image1.png
    902
    1291
    media_image1.png
    Greyscale

Regarding independent claim 26, Fan teaches a test probe of claim 26, further comprising 
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);
a substrate; (Fig. 1-6 Item 9 or 3 discloses the interposer substrate 9 in para [0024
a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), wherein a first end of individual ones of the first beams is coupled to a face of the base (Fig. 1-6 Item 5), and a second end of individual ones of the first beams is coupled to the substrate (Fig. 1-6 Item 9), and wherein individual ones of the first beams are angled in a first direction (Fig. 1-6 Item 8 discloses the spring interconnect structures which is angled or curved  in para [0024]) non-perpendicular to the face of the base (Fig. 1-6 Item 5) and non-perpendicular to a face of the substrate (Fig. 1-6 Item 9);; and
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), wherein the substrate (Fig. 1-6 Item 9) couples a first end of individual ones of the second beams (Fig. 1-6 Item 11) with individual ones of the first beams  (Fig. 1-6 Item 8) and wherein individual ones of the second beams (Fig. 1-6 Item 11) are angled in a second direction (Fig. 1-6 Item 11 discloses the spring interconnect structures which is angled or curved  in para [0024]) non-perpendicular to the face of the base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) and non- perpendicular (Fig. 1-6 Item 11 discloses the spring interconnect structures which is angled or curved  in para [0024]) to the face of the substrate, 
Fan fails to teach the second direction reducing a lateral offset between the first and second ends of individual ones the first beams with a lateral offset between the first end and a second end of individual ones of the second beams.

    PNG
    media_image2.png
    986
    1381
    media_image2.png
    Greyscale

Chang teaches the second direction reducing a lateral offset between the first and second ends of individual ones the first beams with a lateral offset between the first end and a second end of individual ones of the second beams. (Fig. 1A item 114 & 124 discloses test connectors with an offset  distance and angle from 124 equivalent to applicant’s 130 & 135 in para [0024 & 0030])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a pin second direction reducing a lateral offset as taught by Chang in order to provide measuring which resists warping or bending due to mechanical loads or thermal gradients in para [0027])

Regarding independent claim 27, Fan teaches the test probe of claim 26, further comprising 
 wherein the substrate (Fig. 1-6 Item 9) comprises one or more conductive traces or vias (Fig. 1-6 Item 9 discloses conductive pads on either side) coupled with the second end of individual ones of the first beams (Fig. 1-6 Item 8), the traces or vias(Fig. 1-6 Item 9 discloses conductive pads on either side) further coupled with the first end of individual ones of the second beams (Fig. 1-6 Item 11), .

Regarding independent claim 28, Fan teaches the test probe of claim 26, wherein the second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) is free to couple with an electronic device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).
Regarding independent claim 34, Fan teaches a test probe comprising:
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);
a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), wherein a first end of individual ones of the first beams (Fig. 1-6 Item 8) is coupled to the base (Fig. 1-6 Item 5) at a first angle between 20 and 45 (Fig. 1 & 3 beams  could have  angle at  45 degrees in para [0041]) degrees from perpendicular to a face of the base (Fig. 1-6 Item 5);
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), and
a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]), wherein a first side of the substrate is coupled to a second end of individual ones of the first beams (Fig. 1-6 Item 8), and wherein a second side of the substrate (Fig. 1-6 Item 9), opposite the first side, is coupled to a first end of individual ones of the second beams (Fig. 1-6 Item 11)  wherein the second beams (Fig. 1-6 Item 11)  are coupled with the substrate (Fig. 1-6 Item 9)  at a second angle between 20 and 45 degrees(Fig. 1 & 3 beams  could have  angle at  45 degrees in para [0041])  from perpendicular to the second side of the substrate (Fig. 1-6 Item 9), 
Fan fails to teach the second angle reducing a lateral offset between the first and second ends of individual ones of the first beams with a lateral offset between the first end and a second end of individual ones of the second beams.
Chang teaches the second angle reducing a lateral offset between the first and second ends of individual ones of the first beams with a lateral offset between the first end and a second end of individual ones of the second beams. (Fig. 1A item 114 & 124 discloses test connectors with an offset  distance and angle from 124 equivalent to applicant’s 130 & 135 in para [0024 & 0030])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a pin second direction reducing a lateral offset as taught by Chang in order to provide measuring which resists warping or bending due to mechanical loads or thermal gradients in para [0027])

Regarding independent claim 36, Fan teaches the test probe of claim 34, wherein a second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) is free to couple with a device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).
Regarding independent claim 37, Fan teaches the test probe of claim 34, wherein the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]) are coupled with the base by a pivotable joint (Fig. 1-6 Item 97 discloses a probe joint 97 14 in para [0055]).
Regarding independent claim 38, Fan teaches the test probe of claim 34, wherein movement of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]) is constrained in a direction parallel (Fig. 1-6 Item 8 discloses the spring interconnect structures which moves in vertical direction \ in para [0024]) to the face of the base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]). 

Regarding independent claim 39, Fan teaches a method of manufacturing a test probe, the method comprising:
coupling a first end of individual ones of a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), to a probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) at a first angle between 20 and 45 degrees (Fig. 1 & 3 beams  could have  angle at  45 degrees in para [0041])  from perpendicular to a face of the probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]);;
coupling a first side of a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023])  to a second end of individual ones of the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), and
coupling a first end of individual ones of a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) to a second side of the substrate (Fig. 1-6 Item 9), opposite the first side.
at a second angle between 20 and 45 degrees (Fig. 1 & 3 beams  could have  angle at  45 degrees in para [0041])  from perpendicular to the second side of the substrate (Fig. 1-6 Item 9),
Fan fails to teach the second angle reducing a lateral offset associated with individual ones of the first beams with a lateral offset associated with individual ones of the second beams.
Chang teaches the second angle reducing a lateral offset associated with individual ones of the first beams with a lateral offset associated with individual ones of the second beams. (Fig. 1A item 114 & 124 discloses test connectors with an offset  distance and angle from 124 equivalent to applicant’s 130 & 135 in para [0024 & 0030])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a pin second direction reducing a lateral offset as taught by Chang in order to provide measuring which resists warping or bending due to mechanical loads or thermal gradients in para [0027])

Regarding independent claim 42, Fan teaches the method of claim 39, wherein coupling the first plurality of beams to the probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) includes coupling the first plurality of beams to the probe base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) using pivotable couple (Fig. 1-6 Item 97 discloses a probe joint 97 in para [0055]).

Regarding independent claim 43, Fan teaches an electrical probe device comprising:
a body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);
a mount  (Fig. 1-6 Item 2 discloses the probe substrate 2 can be held together by brackets 3 in para [0025]) to physically and communicatively couple the body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);to an electrical test system;
a substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]), coupled to the body (Fig. 1-6 Item 2 discloses the interpose substrate 2 in para [0023]);
a plurality of first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]),  wherein a first end of individual ones of the first beams is coupled to a first side of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]);
a plurality of second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]), wherein a first end of individual ones of the second beams is coupled to a second side of the substrate (Fig. 1-6 Item 9 discloses the interpose substrate 9 in para [0023]), opposite the first side  and angled (Fig. 1 & 3 beams  could have  angle at  45 degrees in para [0041])  in a second direction non-perpendicular to the second side of the substrate (Fig. 1-6 Item 9); and
a base (Fig. 1-6 Item 5 discloses the wiring substrate 5 in para [0024]) wherein a face of the base is coupled to a second end of individual ones of the first beams (Fig. 1-6 Item 8 discloses the spring interconnect structures 8 in para [0024]), and wherein a second end of individual ones of the second beams (Fig. 1-6 Item 11 discloses the spring interconnect structures 11 in para [0024]) is free to contact an device under test (DUT) (Fig. 1-6 Item 14 discloses the probe card assembly 1 can act as an interface between a tester (not shown) and a DUT 14 in para [0021]).
Fan fails to teach at a position laterally offset from the second end of individual ones of the first beams by an amount less than that of the first end of individual ones of the second beams.
Chang teaches at a position laterally offset from the second end of individual ones of the first beams by an amount less than that of the first end of individual ones of the second beams. (Fig. 1A item 114 & 124 discloses test connectors with an offset  distance and angle from 124 equivalent to applicant’s 130 & 135 in para [0024 & 0030])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan to include a pin second direction reducing a lateral offset as taught by Chang in order to provide measuring which resists warping or bending due to mechanical loads or thermal gradients in para [0027])

Regarding independent claim 47 Fan teaches the probe device of claim 43, wherein movement of the substrate (Fig. 1-6 Item 9 discloses the wiring substrate 5 in para [0024]) is constrained in a direction parallel (Fig. 1-6 Item 8 discloses the spring interconnect structures which moves in vertical direction \ in para [0024]) to the first and second sides of the substrate (Fig. 1-6 Item 9 discloses the wiring substrate 5 in para [0024]).

5  Claims 29-30, 33, and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan  et al. (US 2008/0074132 A1) in view of Chang et al.al. (US 2012/0146679 A1) in further view of Hsu Hao et al.al. (US 2016/0223590 A1).
Regarding independent claim 29, Fan teaches the test probe of claim 26.
Fan and Chang fails to teach wherein individual ones of the first beams extend from the base to a z-height of between 300 and 1000 micrometers.
Hsu teaches wherein individual ones of the first beams extend from the base to a z-height of between 300 and 1000 micrometers (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 30, Fan teaches the test probe of claim 2., 
Fan and Chang fails to teach wherein individual ones of the second beams extend from the base to a z-height of between 200 and 700 micrometers.
Hsu teaches wherein individual ones of the second beams extend from the base to a z-height of between 200 and 700 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 33, Fan teaches the test probe of claim 26.
Fan and Chang fails to teach wherein the second plurality of beams have a pitch of less than 40 micrometers.
Hsu teaches wherein the second plurality of beams have a pitch of less than 40 micrometers (Fig. 1 item 100 discloses the probe card with pitch range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 48, Fan teaches the probe device of claim 43. 
Fan and Chang fails to teach wherein individual ones of the first beams extend from the first side of the substrate to a z-height of between 300 and 1000 micrometers.
Hsu teaches wherein individual ones of the first beams extend from the first side of the substrate to a z-height of between 300 and 1000 micrometers (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 49, Fan teaches the probe device of claim 43. 
Fan and Chang fails to teach wherein individual ones of the second beams extend from the second side of the substrate to a z-height of between 200 and 700 micrometers.
Hsu teaches wherein individual ones of the second beams extend from the second side of the substrate to a z-height of between 200 and 700 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.
Regarding independent claim 50, Fan teaches the test probe of claim 26. 
Fan and Chang fails to teach wherein the second plurality of beams have a pitch of less than 40 micrometers.
Hsu teaches wherein the second plurality of beams have a pitch of less than 40 micrometers. (Fig. 1 item 100 discloses the probe card with range from 40 micrometers to 400 micrometers in para [0022])
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Hsu in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.



6  Claims 31-32, 41, and 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan  et al. (US 2008/0074132 A1) in view of Chang et al.al. (US 2012/0146679 A1)  in further view of Kanamaru et al. (US 6,774,654 B2).

    PNG
    media_image3.png
    853
    705
    media_image3.png
    Greyscale

Regarding independent claim 31, Fan teaches the test probe of claim 26.
Fan and Chang fails to teach wherein the first direction is opposite the second direction.
Kanamaru teaches wherein the first direction is opposite the second direction. (Fig. 1-2 discloses contact pin 15 and probe pins 6 are in different position or angle.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 32, Fan teaches the test probe of claim 26.
Fan and Chang fails to teach wherein individual ones of the first or second beams are angled by between 20 and 45 degrees from perpendicular to the face of the base.
Kanamaru teaches wherein individual ones of the first or second beams are angled by between 20 and 45 degrees from perpendicular to the face of the base. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.



Regarding independent claim 41, Fan teaches the method of claim 39. 
Fan and Chang fails to teach wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the second side of the substrate.
Kanamaru teaches wherein coupling the first beams to the probe base comprises coupling the first beams at an angle between 20 and 45 degrees from perpendicular to the second side of the substrate. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 44, Fan teaches the probe device of claim 43. 
Fan and Chang fails to teach wherein the first beams are coupled with the face at a first angle between 20 and 45 degrees from perpendicular to the face.
Kanamaru teaches wherein the first beams are coupled with the face at a first angle between 20 and 45 degrees from perpendicular to the face. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.

Regarding independent claim 45, Fan teaches the probe device of claim 44. 
Fan  and Chang  fails to teach wherein the second beams are coupled with the substrate at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate.
Kanamaru teaches wherein the second beams are coupled with the substrate at a second angle between 20 and 45 degrees from perpendicular to the second side of the substrate. (Fig. 1-7 discloses wherein each of said probes has an angle of 45 degrees or morein Col 10 Lines [0050-0060]),
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify probe card mechanism in Fan and Chang to include a mechanism capable of slightly moving as taught by Kanamaru in order to provide a semiconductor-device inspecting apparatus for attaining high reliability and high yield.



Allowable Subject Matter
Claim 35 and 46 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 35 the prior art or record taken alone or in combination fail to teach or suggest a test probe of claim 34, wherein individual ones of the first beams are angled in a first direction wherein individual ones of the second beams are angled in a second direction, opposite the first direction.” in combination with all the other elements of claim 34.  
Regarding claim 46 the prior art or record taken alone or in combination fail to teach or suggest a probe device of claim 45, wherein the first and second angles are in opposing directions.” in combination with all the other elements of claim 43.  

8	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101. The examiner can normally be reached 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT J ANDREWS/Examiner, Art Unit 2868     

/LEE E RODAK/Primary Examiner, Art Unit 2868